73 N.J. 463 (1977)
375 A.2d 659
STATE OF NEW JERSEY, PLAINTIFF-APPELLANT,
v.
SANTOS RODRIGUEZ, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued April 26, 1977.
Decided June 29, 1977.
Mr. Maurice J. Frank argued the cause for appellant Treasurer of Hudson County (Mr. Harold J. Ruvoldt, Jr., attorney; Mr. Frank and Mr. John Tomasin on the brief).
Mr. Gerald D. Miller argued the cause for respondent (Messrs. Miller, Hochman, Meyerson & Miller, attorneys).
PER CURIAM.
The judgment is affirmed substantially for the reasons expressed in the opinion of the Appellate Division.
For affirmance  Chief Justice HUGHES and Justices MOUNTAIN, SULLIVAN, PASHMAN, CLIFFORD and SCHREIBER  6.
For reversal  None.